Case 2:20-cv-10949-LVP-PTM ECF No. 166, PageID.3906 Filed 12/11/20 Page 1 of 22




                                                            UNITED STATES DISTRICT COURT
                                                        FOR THE EASTERN DISTRICT OF MICHIGAN
                                                                 SOUTHERN DIVISION

                                    JAMAAL CAMERON; RICHARD BRIGGS;
                                    RAJ LEE; MICHAEL CAMERON; MATTHEW
                                    SAUNDERS, individually and on behalf of all
                                    others similarly situated,
                                                                                    Case 2:20-cv-10949-LVP-PTM
                                          Plaintiffs,
                                    v.

                                    MICHAEL BOUCHARD, in his official capacity
                                    as Sheriff of Oakland County;
                                    OAKLAND COUNTY, MICHIGAN,
POTTER, DEAGOSTINO, O’DEA & CLARK




                                          Defendants.
                                    ___________________________________________________________________________

                                    DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION TO ENFORCE
                                                        STIPULATION




                                                                            1
Case 2:20-cv-10949-LVP-PTM ECF No. 166, PageID.3907 Filed 12/11/20 Page 2 of 22




                                                                   INTRODUCTION

                                          The Sixth Circuit previously reversed this Court’s entry of a preliminary

                                    injunction determining that “[t]he evidence Plaintiffs presented is insufficient to

                                    demonstrate that the jail officials acted with reckless disregard to the serious risk

                                    COVID-19 poses. Indeed, the steps that jail officials took to prevent the spread of

                                    COVID-19 were reasonable.” Cameron v Bouchard, 815 Fed Appx 978, 985 (6th

                                    Cir. 2020). The same “steps” determined to be “reasonable” by the Sixth Circuit
POTTER, DEAGOSTINO, O’DEA & CLARK




                                    have continued to be in force throughout the COVID-19 pandemic. Despite this,

                                    Plaintiffs seek relief from this Court essentially requesting this Court to order

                                    Defendants to enforce their own policies under the guise of their current Motion.

                                          It is well known that the pandemic continues to affect significant portions

                                    of the population. Indeed, COVID-19 has not spared anyone from its

                                    contagiousness. In Michigan alone, COVID-19 has and continues to affect all

                                    ranges of the population from elected officials, healthcare workers to restaurant

                                    workers. As of this week, over 10,000 people had died from COVID-19 in

                                    Michigan alone. Jails and prisons have also suffered the affects of COVID-19. On

                                    December 1, 2020, Macomb County Jail reportedly had 143 out of 550 total

                                    inmates (26%) positive for COVID-19. (Freep.com, Quarter of Macomb County

                                    Jail Inmates Test Positive For Coronavirus, December 1, 2020). Oakland County


                                                                             2
Case 2:20-cv-10949-LVP-PTM ECF No. 166, PageID.3908 Filed 12/11/20 Page 3 of 22




                                    has never had anywhere near 26% of its inmates positive for COVID-19. On the

                                    contrary, from May 18-August 12th, there were no positive cases at Oakland

                                    County Jail. (Exhibit Q, Tracker). From August 12th-October 31st there were six

                                    (6) total positive cases (including those that arrived at OCJ positive with COVID-

                                    19). (Exhibit Q). Despite OCJ’s best efforts and consistent practices that were

                                    determined to be “reasonable” by the Sixth Circuit, OCJ experienced an increase

                                    in positive cases in November. Currently, there are 21 positive cases out of
POTTER, DEAGOSTINO, O’DEA & CLARK




                                    approximately 740 inmates (2.8%). (Exhibit A, Affidavit of Vicki-Lyn Warren, ¶

                                    10). Following an inspection of OCJ, the State of Michigan Department of

                                    Corrections (“MDOC”) determined OCJ was in “full compliance with Executive

                                    Directive 2020-170 Testing Requirements.” (Exhibit B, MDOC Approval Letter).

                                    As such, OCJ has and continues to have authority to transfer inmates from OCJ to

                                    MDOC. (Exhibit B).

                                          Although OCJ’s increase in positive cases is consistent with increases in

                                    Michigan and across the United States during the same time period, Plaintiffs’

                                    counsel notified the defense counsel of Plaintiffs’ belief that Defendants were in

                                    violation of the Stipulation entered in April 2020 on November 23rd. In response,

                                    defense counsel provided Plaintiff’s counsel extensive information and documents

                                    confirming that Defendants continued to take its response to the pandemic


                                                                            3
Case 2:20-cv-10949-LVP-PTM ECF No. 166, PageID.3909 Filed 12/11/20 Page 4 of 22




                                    seriously and most importantly exercise the same (and additional) measures

                                    previously accepted by the Sixth Circuit. Unfortunately, the 98 pages of

                                    documents that were provided to Plaintiffs’ counsel prior to the filing of the

                                    instant motion were conveniently omitted from Plaintiff’s exhibits (despite

                                    attaching the email containing the attachment) attached to their instant

                                    Motion. This omission exemplifies Plaintiffs’ motive in this case. Defendants have

                                    attached this documentation as exhibits throughout this response.
POTTER, DEAGOSTINO, O’DEA & CLARK




                                          Simply put, Plaintiffs’ instant motion is an improper attempt to obtain relief

                                    from this Court remarkably similar to the same relief previously sought in their

                                    attempt to obtain injunctive relief under the guise that Defendants have breached

                                    a stipulation entered approximately eight (8) months ago. Plaintiffs’ Motion should

                                    be denied.

                                                                     ARGUMENT

                                    I.    The Stipulation Should Be Vacated

                                          As discussed extensively in Defendants’ Motion to Vacate the Stipulation,

                                    the stipulation should be vacated in light of the Sixth Circuit’s determination. A

                                    stipulation may be set aside when it would result in “manifest injustice.” Waldorf

                                    v. Shuta, 142 F.3d 601, 614 (3d Cir. 1998); Fairway Const. Co. v. Allstate

                                    Modernization, Inc., 495 F.2d 1077, 1079 (6th Cir. 1974). “In interpreting


                                                                             4
Case 2:20-cv-10949-LVP-PTM ECF No. 166, PageID.3910 Filed 12/11/20 Page 5 of 22




                                    a stipulation, courts should consider its plain language and the circumstances

                                    surrounding the formation of the [s]tipulation which may explain its

                                    meaning.” Washington Hosp. v. White, 889 F.2d 1294, 1299 (3d Cir.1989).

                                          Here, “manifest injustice” would occur if the stipulation continues to be in

                                    place. The stipulation was agreed to by Defendants in response to the Court’s

                                    Temporary Restraining Order (“TRO”). Indeed, the Stipulation was entered April

                                    22nd following entry of the TRO on April 18th. The Stipulation set forth the existing
POTTER, DEAGOSTINO, O’DEA & CLARK




                                    policies of OCJ and largely followed the TRO and it was Defendants’ belief that

                                    the identical portions between the two documents would render same contained in

                                    the TRO moot. Indeed, the Preamble to the parties’ Stipulation specifically

                                    indicates, “Defendants position is that Defendants were in full compliance with all

                                    subparagraphs of this Stipulation prior to the filing of Plaintiffs’ lawsuit.” (R.28,

                                    Stipulation, PageID# 798). Defendants’ belief is supported by well established

                                    authority which establishes a court may not order a municipality such as Oakland

                                    County to follow its own laws and procedures. Pennhurst State School & Hospital

                                    v Halderman, 465 US 89 (1984). This notion has been upheld by the Fifth Circuit

                                    in the COVID-19 context. Valentine v Collier, 956 F3d 797, 802 (5th Cir.2020).

                                          Additionally, Plaintiff’s claims for injunctive relief no longer exist in light

                                    of the Sixth Circuit’s decision. See, Cameron, 815 Fed Appx at 988(holding “[o]ur

                                    conclusion that Plaintiffs are unlikely to succeed on the merits challenge is

                                                                             5
Case 2:20-cv-10949-LVP-PTM ECF No. 166, PageID.3911 Filed 12/11/20 Page 6 of 22




                                    dispositive, because our cases warn that a court must not issue a preliminary

                                    injunction    where     the   movant     presents    no    likelihood     of   merits

                                    success.”)(quotations and citations omitted, emphasis supplied). Thus, all that

                                    remains are Plaintiff’s claims for declaratory relief. Plaintiffs’ claims for

                                    declaratory relief simply seek an order that their constitution rights were violated.

                                    The declaratory relief claims cannot obtain injunctive relief that is being requested

                                    by Plaintiffs in their instant motion. To the extent Plaintiffs’ request the status quo
POTTER, DEAGOSTINO, O’DEA & CLARK




                                    to be altered or rely upon any provision of the Stipulation wherein they claim

                                    provides support for same, such provision is unenforceable in light of the Sixth

                                    Circuit’s determination that 1) Plaintiffs’ injunctive relief claims lack merit and 2)

                                    Defendant’s response (i.e. policies) are reasonable and do not amount to deliberate

                                    indifference. Consequently, when the circumstances are considered, there is no

                                    basis for enforcement of the Stipulation and it should be vacated. Therefore,

                                    Plaintiff’s Motion should be denied.

                                    II.   Defendants Are Not In Breach of The Stipulation

                                          Even if the stipulation is in effect, Defendants have not breached the

                                    stipulation. Each of Plaintiffs’ allegations will be addressed separately below.

                                          A.     Cleaning (Paragraphs 1 and 10)

                                          First, it should be noted that Plaintiff’s request this Court to order that “rags

                                    and washcloths must be distributed as needed...” (Plaintiff’s Motion, pp. 5-6).

                                                                              6
Case 2:20-cv-10949-LVP-PTM ECF No. 166, PageID.3912 Filed 12/11/20 Page 7 of 22




                                    Plaintiff’s request exceeds the parameters of the Stipulation as the Stipulation does

                                    not require same. This is true because the cleaning agent currently being utilized

                                    “HALT,” is not designed to be dried with a rag or washcloth and instead is

                                    designed to air dry. (Exhibit C, Photographs of HALT). Similarly, Plaintiffs

                                    request this Court to order Defendants to provide “toilet paper...provided promptly

                                    upon request.” (Plaintiffs’ Motion, pp. 14). Plaintiffs even acknowledge that toilet

                                    paper is not required to be provided in the Stipulation in a footnote to their Motion.
POTTER, DEAGOSTINO, O’DEA & CLARK




                                    (Plaintiffs’ Motion, p. 6 n. 4). Consequently, there is no basis for any order

                                    regarding these requests.

                                          The remainder of Plaintiffs’ allegations are without merit. The following

                                    cleaning supplies are distributed three (3) times per day and upon request: 1)

                                    swifter pads, 2) toilet brushes, 3) shower brushes (except to single man cells), 4)

                                    sponges, 5) spray bottles containing disinfectant HALT. (Exhibit D, Affidavit of

                                    Lt. Thomas Vida, ¶ 3).

                                          This is confirmed by officers in OCJ who are responsible for providing and

                                    ensuring same. (See Exhibits V-CC, EE-FF, Affidavits of Bastianelli, Root,

                                    Richardson, Wargel, DeMulder, Carnes, Tuttle, Hein, Beane and McKinney).

                                    Specifically, main jail supervisors Deputies Heather Bastianelli, Emily Root, James

                                    Richardson, Brian Wargel, Terence DeMulder, William Beane and Kahilla

                                    McKinney all confirm that after each meal, disinfectant, swifter pads, toilet

                                                                              7
Case 2:20-cv-10949-LVP-PTM ECF No. 166, PageID.3913 Filed 12/11/20 Page 8 of 22




                                    brushes and sponges are distributed to all inmates at the main jail. (Exhibits, V-Z,

                                    EE-FF, ¶ 5). Deputies Basitanelli, Root and Richardson all work the afternoon

                                    shift. (Exhibits V-X, ¶ 3). Deputies Wargel and DeMulder work the midnight

                                    shifts. (Exhibits Y-Z, ¶ 3). Deputies McKinney and Beane work the day shift.

                                    (Exhibits EE-FF, ¶ 3). These deputies have personally observed the distribution by

                                    other deputies in addition to personally distributing these items. (Exhibits V-Z, EE-

                                    FF, ¶ 6). The supervisors confirm that soap is distributed three (3) times per week
POTTER, DEAGOSTINO, O’DEA & CLARK




                                    and is available to inmates upon request. (Exhibits V-Z, EE-FF ¶ 7). Once again,

                                    these individuals have personally observed this distribution by others in addition

                                    to distributing the soap themselves. (Exhibits V-Z, EE-FF ¶ 8). With respect to

                                    toilet paper, it is distributed to inmates at the main jail twice per week and upon

                                    request. (Exhibits V-Z, EE-FF, ¶ 9).

                                          Defendants’ personnel assigned to the Annex similarly confirm cleaning

                                    supplies are available to inmates in this facility. Deputy David Carnes supervises

                                    deputies assigned to the Annex. (Exhibit AA, ¶ 2). These deputies confirm that in

                                    the annex (currently being used for new inmate quarantine), cleaning supplies

                                    including disinfectant, sponges, swifter pads, toilet brushes, toilet paper, hand

                                    soap, toothbrushes and toothpaste are available on a daily basis on a table in the

                                    day room. (Exhibit AA, ¶ ¶ 8, 9). Inmates in the Annex are allowed out of their cell

                                    for thirty to forty-five minutes per day. (Exhibit AA, ¶ 7).

                                                                             8
Case 2:20-cv-10949-LVP-PTM ECF No. 166, PageID.3914 Filed 12/11/20 Page 9 of 22




                                          The same applies for the east annex (“ENEX”). Deputies Dana Tuttle and

                                    Ronald Hein supervise deputies assigned to the East Annex. (Exhibit BB-CC, ¶ 2).

                                    Deputies Tuttle and Hein confirm that cleaning supplies including disinfectant,

                                    sponges, swifter pads, toilet brushes, toilet paper, hand soap, toothbrushes and

                                    toothpaste are available on tables in the dorm. (Exhibits BB-CC, ¶ 6). Inmates have

                                    freedom of movement throughout the day in the east annex. (Exhibits BB-CC, ¶

                                    5). The inmates in the ENEX have access to these supplies throughout everyday.
POTTER, DEAGOSTINO, O’DEA & CLARK




                                    (Exhibits BB-CC, ¶ 7).

                                          With regard to the disinfectant agent currently being utilized, HALT is not

                                    to be wiped. (Exhibit C). It is to air dry pursuant to the manufacture label. (Exhibit

                                    C; Exhibit D, ¶ 3(g)). Garbage cans are provided for each 10-man cell and are

                                    emptied three (3) times per day. (Exhibit D, ¶ 3(h)). Grocery bags are provided as

                                    garbage for inmates in single cells. (Exhibit D, ¶ 3(i)). These are also emptied three

                                    (3) times per day. (Exhibit ¶ 3(i)). Bars of soap are resupplied to inmates in the

                                    main jail three (3) times weekly and upon request. (Exhibit D, ¶ 4(c)).

                                          In the annex and east annex, again, soap and cleaning supplies are readily

                                    available for all inmates as the annex is a dormitory set up. (Exhibit D, ¶ 4(b);

                                    Exhibit E, Photographs; Exhibits AA-CC. Inmate workers (i.e. trustees) are

                                    responsible for “thoroughly cleaning bathrooms...three times a day outside of

                                    individual cleaning by incarcerated individuals.” (Exhibit K, p. 9).

                                                                              9
Case 2:20-cv-10949-LVP-PTM ECF No. 166, PageID.3915 Filed 12/11/20 Page 10 of 22




                                            In addition to cleaning supplies being supplied to all inmates, OCJ has and

                                     continues to take efforts to sanitize the entire jail. Deputy Treavor Phillips testified

                                     that he is a corrections officer that is exclusively tasked with sanitizing the jail on

                                     a daily basis during the pandemic. (Exhibit DD, Affidavit of Treavor Phillips, ¶ 5).

                                     When staffing permits, a second deputy is also assigned to assist in the sanitation

                                     process. (Exhibit DD, ¶ 9). Deputy Phillips testified that all common areas of the

                                     jail are sanitized with ultraviolet light and electro-static sprayers (including
 POTTER, DEAGOSTINO, O’DEA & CLARK




                                     receiving and attorney booths that are utilized for arraignments). (Exhibit DD, ¶

                                     ¶ 6, 8). The same methods are used to clean the housing units when access is

                                     available. (Exhibit DD, ¶ 6). These methods are also used to clean any area of the

                                     jail in which positive COVID cases have been identified. (Exhibit DD, ¶ 7).

                                            Finally, Plaintiffs reference a flooding toilet they claim “took over a month

                                     to fix.” Plaintiffs’ allegation is easily refuted by work orders demonstrating that all

                                     issues were repaired within 24 hours. (Exhibit F, Work Orders).

                                            B.     Masks, Training and Prevention (Paragraphs 3 and 12)

                                            Without identifying a single deputy by name, Plaintiffs contend deputies’

                                     mask wearing is “sporadic at best.” (Plaintiff’s Motion, p. 6). Obviously, such a

                                     vague allegation is impossible to specifically address. Moreover, Plaintiffs

                                     hypocritically request an order requiring deputies to wear masks when inmates

                                     refuse to wear masks provided to them. (Exhibit D, ¶ 5; Exhibit E).

                                                                               10
Case 2:20-cv-10949-LVP-PTM ECF No. 166, PageID.3916 Filed 12/11/20 Page 11 of 22




                                           Regardless, documents demonstrate that prior to Plaintiffs’ filing their

                                     Motion or providing notice of the alleged breach (November 23rd), an email from

                                     Capt. Douglas Molinar was sent to all commanders at the jail on November 4th

                                     indicating “please make certain that assigned personnel are practicing social

                                     distancing and mask wearing as required at all times while on duty as required and

                                     directed by Sheriff Bouchard. Violators are subject to disciplinary actions.”

                                     (Exhibit G, E-mail dated November 4, 2020). On November 6th, an email was sent
 POTTER, DEAGOSTINO, O’DEA & CLARK




                                     from Lt. Thomas Vida to all sergeants assigned to the jail advising that boxes of

                                     N95 masks were to be distributed to deputies working the COVID positive and

                                     symptomatic housing units. (Exhibit H, E-mail dated November 6, 2020). On

                                     November 10th, an email was sent by Lt. Vida instructing Sergeants Ashley and

                                     Sexton to “conduct a walk around and ensure that signs are posted

                                     EVERYWHERE including all housing units that are READABLE about

                                     handwashing, wearing masks and social distancing.” (Exhibit I, E-mail dated

                                     November 10, 2020; emphasis in original). On November 11th an email was sent

                                     by Lt. Vida to all sergeants that once again addressed mask wearing. In this email,

                                     Lt. Vida stated, “it is imperative that we enforce...wearing masks at all times” and

                                     “that PPE must be used at all times. Make sure that the deputies under your

                                     command are familiar with the attached protocols and are following them.”



                                                                             11
Case 2:20-cv-10949-LVP-PTM ECF No. 166, PageID.3917 Filed 12/11/20 Page 12 of 22




                                     (Exhibit J, E-mail dated November 11, 2020). The protocols referenced in Lt.

                                     Vida’s email are attached as Exhibit K. These protocols indicate in relevant part:

                                           Personal Protection Equipment

                                           All Deputies, staff and support staff are issued and have access to
                                           sufficient cotton, surgical and N95 masks, gloves and eye protection
                                           (face shields). Sworn and civilian staff are trained on proper usage
                                           and sterilization techniques. All are advised to wear appropriate PPE
                                           to the fullest extent possible and at all times when in close contact
                                           with inmates or bodily fluids. (Exhibit K, p. 8).
 POTTER, DEAGOSTINO, O’DEA & CLARK




                                     On November 16th, Major Curtis Childs sent an email to Capt. Molinar and all

                                     lieutenants instructing them to advise deputies that cloth, surgical or N95 masks

                                     were to be worn and not neck gaiters. (Exhibit L, E-mail dated November 16,

                                     2020). On November 20th (three days before Plaintiffs notified Defense counsel of

                                     the alleged breach), Major Childs once again sent an email to all commanders at

                                     the jail. In this email, Major Childs instructed, “During your rounds throughout the

                                     facilities, you MUST ensure that ALL personnel are wearing their masks.

                                     Discipline WILL occur if they are found not wearing it appropriately. (Exhibit M,

                                     E-mail dated November 20, 2020; emphasis in original).

                                           The warnings that masks must be worn or discipline would ensue are not

                                     empty threats. On November 20th (three days before Plaintiffs’ notified defense

                                     counsel of the alleged breach), an investigation was authorized by Captain

                                     Molinar as a result of a statement made by a deputy that he did not wear a mask on


                                                                             12
Case 2:20-cv-10949-LVP-PTM ECF No. 166, PageID.3918 Filed 12/11/20 Page 13 of 22




                                     November 18th. (Exhibit N). The investigation confirmed the deputy was “not

                                     wearing his mask in violation of the protocols...” (Exhibit N). Discipline was

                                     recommended. (Exhibit N).

                                           All of the foregoing (with the exception of the disciplinary documents which

                                     are confidential) was provided to Plaintiffs’ counsel prior to Plaintiffs filing their

                                     Motion. Despite being provided these documents, Plaintiffs request this Court to

                                     enter an Order requiring those who do not wear masks to be “immediately
 POTTER, DEAGOSTINO, O’DEA & CLARK




                                     reprimanded/disciplined.” There is no need for a court order requiring “discipline”

                                     when such measures were being taken prior to Plaintiffs filing their motion AND

                                     continue to be taken. Such a request demonstrates Plaintiffs’ desire and ill

                                     conceived notion that somehow they or this Court can control the discipline and

                                     order of the jail. Unfortunately for Plaintiffs, there is no such authority for same.

                                     Lastly, it is interesting that Plaintiffs request such an order when

                                     photographic evidence demonstrates that inmates themselves refuse to wear

                                     masks even when not social distancing. (See, Exhibit E). Simply put, there is no

                                     legal or factual basis for any of the relief requested by Plaintiffs regarding masks.

                                           C.     Testing (Paragraphs 6 and 8)

                                           Defendants expressly deny the allegations contained in Plaintiffs’ Motion

                                     regarding their testing procedures. In reality, the testing protocols have and

                                     continue to remain the same. They are:

                                                                              13
Case 2:20-cv-10949-LVP-PTM ECF No. 166, PageID.3919 Filed 12/11/20 Page 14 of 22




                                           1.    All inmates are placed in quarantine (2 people per cell) upon entry
                                                 into OCJ.
                                           2.    On approximately day 10 of quarantine, new inmates are tested. If
                                                 they refuse testing, the inmate remains in quarantine. If the inmate
                                                 tests negative, they are moved to general population.
                                           3.    The entire jail (aside from intake quarantine) is tested monthly
                                                 pursuant to schedule.
                                           4.    Any inmate can request and receive a test at any time.
                                           5.    If an inmate tests positive, they are moved to the Covid+ pod.
                                           6.    If an inmate tests positive and has one cell mate, the cell mate is
                                                 moved to a “symptomatic” area and tested seven (7) days later.
                                           7.    If an inmate tests positive in a multiperson cell, the remainder of the
                                                 cell is quarantined in place. The remainder of the cell is tested seven
 POTTER, DEAGOSTINO, O’DEA & CLARK




                                                 (7) days later.
                                           8.    An inmate who complains of symptoms is removed from their cell,
                                                 placed in symptomatic housing and tested. The disposition of the
                                                 remaining cell mates is dependent on the inmate’s swab results. The
                                                 entire cell is “held” (no one in no one out) until the results are known.
                                           9.    If an inmate in symptomatic housing tests positive, all others in that
                                                 cell (even if they test negative) remain in the cell and are swabbed
                                                 again in seven (7) days.

                                     (Exhibit A, ¶¶ 3-9; Exhibit O, Calendar; Exhibit P, Example of Quarantine Signs).

                                           The allegations set forth in the inmate affidavits attached to Plaintiffs’

                                     Motion regarding testing are replete with misrepresentations (and consequently

                                     perjured testimony). Inmate Antonio Fenn testified (under the penalty of perjury)

                                     that he was tested “after 13 or 14 days of quarantine.” (ECF No. 162-3, Page

                                     ID#3878). In reality, Mr. Fenn was attempted to be tested on October 30th (day he

                                     arrived at OCJ) and refused to be tested. (Exhibit A, ¶ 11). Mr. Fenn was

                                     subsequently tested while in quarantine on November 3rd and November 9th.


                                                                             14
Case 2:20-cv-10949-LVP-PTM ECF No. 166, PageID.3920 Filed 12/11/20 Page 15 of 22




                                     (Exhibit A, ¶ 11). He tested negative both times. (Exhibit A, ¶ 11). Mr. Fenn also

                                     testified that a “jail dentist” was positive for COVID-19. (ECF No. 162-3, Page

                                     ID#3878). Once again, this testimony is false as no jail dentist has tested positive

                                     for COVID-19. (Exhibit A, ¶ 13). Mr. Fenn also testified that an inmate named

                                     “Daniel” in the cell next to his tested positive for COVID. (ECF No. 162-3, Page

                                     ID#3878). However, no one with the first or last name of “Daniel” has tested

                                     positive for COVID-19. (Exhibit A, ¶ 13). Mr. Fenn later testified he “developed
 POTTER, DEAGOSTINO, O’DEA & CLARK




                                     a really sore throat” and his “asthma has started acting up.” (ECF No. 162-3, Page

                                     ID#3879). Mr. Fenn has never requested to see a nurse because of a sore throat,

                                     asthma or a headache. (Exhibit A, ¶ 14). In fact, on December 1st, Mr. Fenn refused

                                     to see a nurse regarding his asthma. (Exhibit A, ¶ 14).

                                           The same perjured testimony is demonstrated in the inmate affidavits of

                                     Steven Johnson, Dennis Carter and David Kucharski. Mr. Johnson testified under

                                     oath that he was not tested following a vague incident described with an inmate

                                     named “Treale”. (ECF No. 162-6, Page ID#3890). However, Mr. Johnson was

                                     tested on November 9th and again on November 17th. (Exhibit A, ¶ 15). Both tests

                                     were negative. (Exhibit A, ¶ 15). Mr. Carter testified that an inmate tested positive

                                     in his cell. However, what Mr. Carter omitted from his self-serving affidavit was

                                     that he was subsequently tested on November 9th and November 17th and both tests

                                     were negative. (Exhibit A, ¶ 16). Mr. Kucharski testified under oath that he

                                                                              15
Case 2:20-cv-10949-LVP-PTM ECF No. 166, PageID.3921 Filed 12/11/20 Page 16 of 22




                                     reported symptoms to an anonymous “nurse.” (ECF No. 162-6, Page ID#3869).

                                     In reality, Mr. Kucharski never reported symptoms to any staff and similarly never

                                     submitted a sick call slip advising medical personnel of any symptoms he was

                                     experiencing. (Exhibit A, ¶ 17).

                                           Plaintiffs request this Court to enforce Defendants’ ongoing policies and

                                     procedures. As indicated above, such relief is improper. Pennhurst State School

                                     & Hospital, Valentine, supra. Moreover, entire inmate testing is not only
 POTTER, DEAGOSTINO, O’DEA & CLARK




                                     unnecessary considering entire jail testing is done on a monthly basis, but a waste

                                     of valuable resources which is reflected by the positivity rate of total tests

                                     completed at OCJ. From March 27th thru December 1st, 5281 tests have been

                                     performed. (Exhibit Q, OCJ Daily Tracker). Of these tests, there have been 109

                                     positive tests (which includes inmates who arrived at OCJ positive for COVID-19).

                                     (Exhibit Q). Thus, the total positivity rate for COVID-19 is approximately 2%.

                                           D.     Social Distancing (Paragraph 7)

                                           Paragraph 7 of the Stipulation sets forth that Defendants will “provide

                                     adequate spacing between people incarcerated, to the maximum extent possible

                                     with a goal of six feet of separation...” (Emphasis supplied).

                                           Throughout this litigation, Plaintiffs have exposed their ignorance of

                                     correction procedure including security and classification regarding same.

                                     Moreover, Plaintiffs have routinely disregarded the law with respect to these

                                                                             16
Case 2:20-cv-10949-LVP-PTM ECF No. 166, PageID.3922 Filed 12/11/20 Page 17 of 22




                                     issues. Indeed, an inmate does not have a protected right to be assigned to a

                                     particular prison, security classification, or housing assignment. Olim v.

                                     Wakinekona, 461 U.S. 238 (1983); Meachum v. Fano, 427 U.S. 215 (1976);

                                     Montanye v. Haymes, 427 U.S. 236 (1976); Sandin, 515 U.S. at 484-87. Because

                                     “maintaining security, order, and discipline are essential goals of a corrections

                                     system,” prison officials are given wide latitude in the adoption and application of

                                     prison policies, and courts have deferred to judgments of prison officials in
 POTTER, DEAGOSTINO, O’DEA & CLARK




                                     upholding these regulations.” Hayes v. Tennessee, 424 F. App'x 546, 549 (6th Cir.

                                     2011).

                                           Further, Plaintiffs’ Motion is factually flawed. At no point have any cells

                                     been “overcrowded” as Plaintiffs contend. This is conclusively established by the

                                     Daily Inmate Population Report which shows every portion of the jail (including

                                     individual cells) well below capacity. (Exhibit R, Daily Population Report). OCJ

                                     continues to house by validated, objective and tested Northpointe classification

                                     system which helps to keep incidents in the housing areas at a minimum. (Exhibit

                                     S, Affidavit of Major Curtis Childs, ¶ 3).

                                           OCJ continues its efforts to maintain social distancing to the fullest extent

                                     possible and where practicable. For example, in the main jail, there are 36 cells on

                                     the second floor which are approved by the MDOC to house 10 inmates. (Exhibit

                                     S, ¶ 5). Each 10 person cell is approximately 19' by 19' for a total of approximately

                                                                              17
Case 2:20-cv-10949-LVP-PTM ECF No. 166, PageID.3923 Filed 12/11/20 Page 18 of 22




                                     361 square feet. (Exhibit S, ¶ 6). As of December 10th, the cells in the main jail are

                                     occupied as follows:

                                                    1.    One (1) 10-person cell housing 10 inmates;
                                                    2.    Two (2) 10-person cells housing 9 inmates;
                                                    3.    Five (5) 10-person cells housing 8 inmates;
                                                    4.    Twelve (12) 10-person cells housing 7 inmates;
                                                    5.    Eleven (11) 10-person cells housing 6 inmates;
                                                    6.    Two (2) 10-person cells housing 5 inmates;
                                                    7.    Two (2) 10-person cells housing 4 inmates;
                                                    8.    One (1) 10-person cells housing 3 inmates.
 POTTER, DEAGOSTINO, O’DEA & CLARK




                                     (Exhibit S, ¶¶ 7(a)-(h)). 13 of these cells are housing maximum security inmates.

                                     (Exhibit S, ¶ 8). Another 13 cells are housing high medium security inmates.

                                     (Exhibit ¶ 8). In addition to security levels, housing and movements are restricted

                                     based on areas that are under quarantine. (Exhibit S, ¶ 9). This is demonstrated by

                                     the fact that the lone 10-person cell currently housing 10 inmates recently came off

                                     quarantine and is in the process of being reduced when practicable and when

                                     classification allows. (Exhibit S, ¶ 9).

                                              With respect to N dorm, 60 inmates are able to be housed in this dormitory

                                     style unit. (Exhibit S, ¶ 12). As of the present date, only 36 inmates are assigned

                                     to this unit. (Exhibit S ¶ 12). The other inmate worker dorm (trusty dorm) has six

                                     (6) cells and each cell allows for 12 inmates. (Exhibit S, ¶ 12). Two (2) of those

                                     cells are empty and the others contain no more than three (3) inmates. (Exhibit S,

                                     ¶ 12).

                                                                                18
Case 2:20-cv-10949-LVP-PTM ECF No. 166, PageID.3924 Filed 12/11/20 Page 19 of 22




                                            In regard to the east annex, inmates are housed in bunks in a checkerboard

                                     pattern. (Exhibit S, ¶ 14). The facility is approved for 398 inmates and there are

                                     currently 55 inmates housed in this facility. As discussed previously, inmates are

                                     assigned to this facility based on classification in addition to passing a medical

                                     review. (Exhibit S, ¶ 14).

                                            The factual flaws (and likely misrepresentation made by Mr. Kucharski to

                                     his attorneys) is best illustrated by the affidavit of Mr. Kucharski. According to
 POTTER, DEAGOSTINO, O’DEA & CLARK




                                     Mr. Kucharski, he was housed in a 31 bunk dorm with 37 inmates. What Mr.

                                     Kucharski fails to indicate in his affidavit is that each bunk is a double bunk and

                                     thus the dorm is not overcrowded.

                                            Finally, OCJ continues to attempt to control inmate population levels by

                                     reviewing inmates who may be eligible for release. Beginning on November 11th,

                                     letters were sent to state district courts/judges advising them of inmates who were

                                     potentially medically vulnerable. (Exhibit T, Letters). The letters advised the courts

                                     and/or judges of the inmate, inmate’s number and medical condition. (Exhibit T).

                                     The Oakland County Sheriff’s Office continues to work in conjunction with the

                                     Oakland County Prosecutor’s Office and its medical contractor, Wellpath, to

                                     determine those that are potentially eligible for early release at the discretion of the

                                     Prosecutor’s Office and state court judge. Indeed, Paul Walton, the Chief Assistant



                                                                               19
Case 2:20-cv-10949-LVP-PTM ECF No. 166, PageID.3925 Filed 12/11/20 Page 20 of 22




                                     Prosecutor of the Oakland County Prosecutor’s Office, has advised assistant

                                     prosecuting attorneys of the OCSO initiative. (Exhibit U, E-mail).

                                            Since November 11th, 87 total letters have been sent. The letters are attached

                                     as Exhibit T. While Defendant is under no obligation nor requirement to

                                     participate in such an early release initiative, the initiative is further evidence that

                                     there is no basis for any Court Order regarding the stipulation. Plaintiffs implicitly

                                     acknowledge this as they fail to advise the Court of such an initiative or of their
 POTTER, DEAGOSTINO, O’DEA & CLARK




                                     knowledge regarding same at the time they filed their motion. Not surprisingly,

                                     Plaintiffs also fail to acknowledge Plaintiffs’ counsel requested OCSO to expand

                                     their release initiative to include those with violent criminal histories and thus

                                     jeopardizing public safety. One certainly has to wonder where the line is for these

                                     Plaintiffs and their counsel.

                                                                       CONCLUSION

                                            This case is only a claim against Oakland County and thus Plaintiffs must

                                     establish liability under Monell. The law-of-the-case doctrine establishes that the

                                     policies and procedures of OCJ that were implemented prior to Plaintiffs filing

                                     their Complaint, prior to this Court issuing a TRO and Preliminary Injunction and

                                     that have continued to be in effect through the present date are reasonable and do

                                     not support a cause of action against Oakland County. See, Keahey v Marquis, 978

                                     F3d 474, 481 (6th Cir. 2020).

                                                                               20
Case 2:20-cv-10949-LVP-PTM ECF No. 166, PageID.3926 Filed 12/11/20 Page 21 of 22




                                           Plaintiffs’ repeated (and similar) baseless allegations and anecdotes from a

                                     handful of inmates that have been made throughout this litigation, do not and

                                     cannot establish the requisite unconstitutional policy or custom that is required

                                     pursuant to Monell. Indeed, in addressing the affidavits relied upon by Plaintiffs

                                     and this Court in ordering a preliminary injunction, the Sixth Circuit rejected such

                                     reliance and held “even assuming their truth, while these allegations may tend to

                                     show that the jail’s response has been imperfect, we are not convinced that they are
 POTTER, DEAGOSTINO, O’DEA & CLARK




                                     enough to establish deliberate indifference.” Cameron, 815 Fed Appx at 988, n. 3.

                                     Without a valid cause of action (and without equitable claims), there is no basis for

                                     any further order from this Court regarding affirmative measures taken by the jail.

                                     Similarly, even if there was a legal basis (which there is not), in light of the

                                     extensive evidence provided in the instant Response, there is no factual basis for

                                     the relief requested by Plaintiffs.

                                           WHEREFORE, Defendants, OAKLAND COUNTY and MICHAEL J.

                                     BOUCHARD, respectfully request this Honorable Court to deny Plaintiffs’ Motion

                                     based on the foregoing.




                                                                              21
Case 2:20-cv-10949-LVP-PTM ECF No. 166, PageID.3927 Filed 12/11/20 Page 22 of 22




                                                                           Respectfully submitted,

                                                                           POTTER DeAGOSTINO O’DEA & CLARK

                                                                           /s/ ROBERT C. CLARK (P76359)
                                                                           Attorneys for Defendants
                                                                           2701 Cambridge Court, Suite 223
                                                                           Auburn Hills, Michigan 48326
                                                                           (248) 377-1700
                                     Dated: December 11, 2020              rclark@potterlaw.com
 POTTER, DEAGOSTINO, O’DEA & CLARK




                                                                         CERTIFICATE OF SERVICE
                                               I hereby certify that on December 11, 2020, I electronically filed the foregoing
                                               paper with the Clerk of the Court using the ECF system which will send notification
                                               of such filing to all attorneys of record.

                                                                                             /s/ Robert C. Clark




                                                                                     22
